internal_revenue_service department of the treasury number release date index number washington dc person to contact telephone number refer reply to cc psi - plr-141204-02 date date legend taxpayer state building place x date date dear this letter responds to a letter dated date submitted on behalf of taxpayer requesting a private_letter_ruling regarding sec_42 of the internal_revenue_code taxpayer represents the following facts taxpayer is a state limited_partnership taxpayer was formed to purchase rehabilitate and operate building located in place as a qualified_low-income_building eligible for the low-income_housing_credit under sec_42 prior to the purchase of building by taxpayer the following events occurred x a state limited_liability_company for and in consideration of dissolution conveyed plr-141204-02 building to its members under a quit claim deed dated date the members acquired a new placed_in_service_date for building one month later realizing that a new placed_in_service_date would prohibit building from eligibility for the low-income_housing tax_credit under sec_42 the members reconveyed building to x under a rescission of quit claim deed dated date taxpayer represents that the rescission is a valid rescission under state law that the quit claim deed and the rescission of quit claim deed occurred within the same taxable_year of the parties and that the parties were fully restored to the positions they were in immediately prior to the quit claim deed sec_42 provides that the amount of the low-income_housing_credit for any taxable_year in the credit_period is an amount equal to the applicable_percentage of the qualified_basis of each qualified_low-income_building sec_42 provides that the qualified_basis of any qualified_low-income_building for any taxable_year is an amount equal to the applicable_fraction determined as of the close of the taxable_year of the eligible_basis of the building sec_42 provides that the eligible_basis of an existing_building is i its adjusted_basis as of the close of the first taxable_year of the credit_period in the case of a building that meets the requirements of sec_42 and ii zero in any other case one of the requirements of sec_42 is that there be a period of at least years between the date_of_acquisition of the building by the taxpayer and the later of the date the building was last placed_in_service or the date of the most recent nonqualified_substantial_improvement of the building sec_42 revrul_80_58 1980_1_cb_181 states that the legal concept of rescission refers to the abrogation canceling or voiding of a contract that has the effect of releasing the contracting parties from further obligations to each other and restoring the parties to the relative positions that they would have occupied had no contract been made a rescission may be effected by mutual agreement of the parties revrul_80_58 also states that the annual_accounting_concept requires that one must look at the transaction on an annual basis using the facts as they exist at the end of the year that is each taxable_year is a separate_unit for tax_accounting purposes revrul_80_58 concludes that a sale is disregarded for federal_income_tax purposes where the sale is rescinded within the same taxable_year and the parties are placed in the same positions as they were prior to the sale plr-141204-02 in the present case taxpayer represents that the rescission is a valid rescission under state law that the quit claim deed and the rescission of quit claim deed occurred within the same taxable_year of the parties and that the parties were fully restored to the positions they were in immediately prior to the quit claim deed accordingly based solely on the representations and the relevant law set forth above we conclude that the quit claim deed dated date followed by the rescission of quit claim deed dated date did not cause building to get a new placed_in_service_date for purposes of sec_42 no opinion is expressed or implied regarding the application of any other provisions of the code or income_tax regulations specifically we express no opinion on whether any other requirement of sec_42 is met or whether the rescission is a valid rescission according to the power_of_attorney on file with the ruling_request a copy of this letter is being sent to taxpayer this letter_ruling is directed only to the taxpayer who requested it sec_6110 provides that it may not be used or cited as precedent sincerely yours s harold e burghart harold e burghart senior advisor branch office of associate chief_counsel passthroughs and special industries enclosures copy of letter copy for sec_6110 purposes
